NO. 07-12-0354-CR

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                          AT AMARILLO

                                            PANEL C

                                        OCTOBER 8, 2012

                             ______________________________


                             JUSTIN RODNEY ABLE, APPELLANT

                                                V.

                              THE STATE OF TEXAS, APPELLEE


                           _________________________________

              FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 64,848-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                             _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                                    MEMORANDUM OPINION


       Pursuant to a plea bargain, Appellant, Justin Rodney Able, was convicted of

evading arrest or detention, 1 a third degree felony, enhanced to a second degree

felony, 2 and sentenced to eighteen years confinement. The Trial Court's Certification of

Defendant's Right to Appeal filed in the case reflects that Appellant's case is a plea-

1
TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (W EST SUPP. 2012).
2
Id. at § 12.42(a) (W EST SUPP. 2012).
bargained case with no right of appeal. The certification notwithstanding, Appellant filed

a pro se notice of appeal challenging his conviction.


        By letter dated September 13, 2012, this Court notified Appellant of the

consequences of the certification and invited him to either file an amended certification

showing a right to appeal or demonstrate other grounds for continuing the appeal on or

before September 28, 2012. No response was filed. Because Appellant has failed to

file an amended certification reflecting a right of appeal and has not shown good cause

for continuing this appeal, we have no alternative but to dismiss the appeal based on

the trial court's certification. See Tex. R. App. P. 25.2(d).


        On September 27, 2012, the trial court clerk filed a request for an extension of

time in which to file the clerk’s record. Our disposition of the appeal renders the request

moot.


                                                  Patrick A. Pirtle
                                                      Justice


Do not publish.




                                              2